Hammond, J.
The only question is whether there was evidence of the negligence of the defendant. At the time of the accident the plaintiff was entering the car by the right hand door which was at the forward end of the car. The door is forty-six inches in width and the aperture is divided in the middle by a perpendicular rod. The door in closing passes outside this rod, leaving a space of about three inches. “The rod is apparently designed as a handhold to steady passengers when entering or alighting from the car, and to separate outgoing and incoming passengers.” The plaintiff’s evidence, which is not contradicted, was that the car was pretty well filled, she being the last passenger to enter at this door, all the seats being occupied, “and there were a few people standing in the aisle.” She was passing to the left of the rod previously mentioned when suddenly, without warning, the door started to close and struck her, pinning her body against this rod. The door starts to close slowly and increases its speed as it acquires momentum. Her head, one shoulder, part of her body and one leg were on the inside, the other shoulder, leg and part of her body being held outside the door. She struggled to free herself and was assisted by passengers to a seat, and did not then, or at any other time, see the conductor, and had no communication with any employee of the defendant. She saw the motorman enclosed within his cab, his back being turned toward her.
There was testimony to the effect that it is possible for a passenger to operate the door by the levers in the rear.
*376The car was standing for the reception of passengers, and in attempting to enter the car at the place and at that time the plaintiff had so far entered the car that the defendant owed to her the duty of a common carrier to a passenger. The car, the door and all the levers for moving them were under the exclusive care and control of the defendant. The closing of the door under the circumstances was evidence of negligence, and since the door was under the care of the defendant and since there was absolutely no explanation of the cause for the movement of the door, the negligence was prima facie that of the defendant. And that is so even if some passenger might have intentionally started the machinery by which it was closed. It was the defendant’s duty not only to use care to see that its servants and agents properly managed the machinery, but also to see that no stranger started the mechanism. The doctrine of res ipso loquitur applies. White v. Boston & Albany Railroad, 144 Mass. 404. Savage v. Marlborough Street Railway, 186 Mass. 203. Hebblethwaite v. Old Colony Street Railway, 192 Mass. 295, and cases cited. See also James v. Boston Elevated Railway, 201 Mass. 263, and cases cited; Beattie v. Boston Elevated Railway, 201 Mass. 3, and cases cited; Rockwell v. McGovern, 202 Mass. 6.
In accordance with the terms of the report the entry must be

Judgment for the plaintiff for $850.